        Case 9:18-cv-00154-DWM Document 19 Filed 11/20/18 Page 1 of 3

                                                                   FILED
                                                                    NOV 2 O2018
                                                                    Clerk, u.s
                  IN THE UNITED STATES DISTRICT COURT              District Of M Courts
                                                                   Missoula o ·Ontana
                      FOR THE DISTRICT OF MONTANA                              1v1s1on

                           MISSOULA DIVISION



 AMERICAN CIVIL LIBERTIES                        CV 18-154-M-DWM
 UNION, AMERICAN CIVIL
 LIBERTIES UNION FOUNDATION,
 AMERICAN CIVIL LIBERTIES UNION                        ORDER
 OF MONTANA FOUNDATION, INC.,

                      Plaintiffs,

        vs.

 DEPARTMENT OF DEFENSE,
 DEPARTMENT OF HOMELAND
 SECURITY, DEPARTMENT OF THE
 INTERIOR, DEPARTMENT OF
 JUSTICE,

                      Defendants.

      Before the Court is Defendants' Unopposed Motion for Extension of

Pretrial Deadlines. (Doc. 18.) The Defendants having shown good cause to

extend the pretrial deadlines,

      IT IS ORDERED that the motion (Doc. 18) is GRANTED. The September

10, 2018 Order (Doc. 7) is AMENDED as follows:




                                      1
        Case 9:18-cv-00154-DWM Document 19 Filed 11/20/18 Page 2 of 3



       2. Preliminary Pretrial Statement. Counsel for the respective parties

shall file and serve on all parties a written preliminary pretrial statement on or

before January 10, 2019. The statement shall address all matters listed in L.R.

16.2(b)( 1).

       3. Vaughn Index. The government shall prepare and file with the Court,

no later than January 10, 2019, a Vaughn index identifying the documents

withheld, the FOIA exemptions claimed, and a particularized explanation of why

each document falls within the claimed exemption. See Wiener v. FBI, 943 F .2d

972 (9th Cir. 1991); Vaughn v. Rosen, 484 F.2d 820 (D.C. Cir. 1973).

       4. Rule 26(t) Conference and Case Management Plan. The parties shall

file a proposed case management plan on or before January 27, 2019. The parties

shall e-mail a copy of the proposed case management plan in WordPerfect

(preferred) or Word format to dwm_propord@mtd.uscourts.gov. Lead trial

counsel for the respective parties shall, at least two weeks before the proposed

case management plan is due, meet to discuss the nature and basis of their claims

and defenses, to develop the proposed case management plan, and to discuss the

possibilities for a prompt settlement or resolution of the case. See Fed. R. Civ. P.

1. The case management plan resulting from the Rule 26( f) conference is not

subject to revision, absent compelling reasons.

                                          2
        Case 9:18-cv-00154-DWM Document 19 Filed 11/20/18 Page 3 of 3



      The September 10, 2018 Order (Doc. 7) remains in full force and effect in

all other respects.
                          I--
      Dated this      9-tJ day ofNovember, 2018.


                                                    lloy, District Judge
                                                     istrict Court




                                          3
